Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings filed 1/12/2022 are accepted.
Specification
The amendment to the specification filed 1/12/2022 is accepted.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 6, line 6 recites “said radially inner surface” and should recite “said radially inner face”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the extension”.  It is unclear if this refers to the radially inwardly extending extension or the vane extension described earlier in the claim.  Clarification is required.

Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lewis et al. (US 2018/0306058).
Regarding claim 1, Lewis discloses a turbine blade (104) comprising: 
an airfoil (120) including a pressure side (on side with 146) and a suction side (on side with 144); 
a platform (122) including a pressure side wall (146) and a suction side wall (144), and having a leading edge end wall (140) and a trailing edge end wall (142); 
a pressure side pocket (164) positioned under the platform on the pressure side (Figure 3A shows the pocket 164 extends from the suction side wall 144 into the pressure side of the platform.  Examiner notes there is no definition of how far a “side” of the platform extends before it becomes the other side of the platform); and 
a hole (160) having a first end communicating with the pressure side pocket (Figure 3A shows the first end of the hole on the right connects to the pressure side pocket 164) and having a second end communicating with the pressure side wall (Figure 3A shows the second end of the hole on the left is in the pressure side wall 146).  
Regarding claim 6, Lewis discloses wherein a radially inwardly extending extension (Annotated figure 3A, extension) extends from a radially inner face of said platform (Annotated figure 3A, platform face), and to define a space (the extension defines a space below the extension and a space above the extension, see figure 2), and said second end being spaced toward said trailing edge end wall relative to said radially inwardly extending extension (Figure 3A shows the second end being spaced between the extension and the trailing edge end wall 142).  

    PNG
    media_image1.png
    586
    867
    media_image1.png
    Greyscale

Regarding claim 11, Lewis discloses a gas turbine engine (Figure 1) comprising: 
a compressor section (44 and 52) compressing air (C) and delivering it into a combustor section (56), and a turbine section (54 and 46) downstream of said combustor section, said turbine section including a high pressure turbine rotor (54) having at least one turbine blade (paragraph 30 describes the blade 120 may be in the high pressure turbine 54); 

a platform (122) including a pressure side wall (146) and a suction side wall (144), and having a trailing edge end wall (142) and a leading edge end wall (140); 
a pressure side pocket (164) positioned under the platform on the pressure side (Figure 3A shows the pocket 164 extends from the suction side wall 144 into the pressure side of the platform.  Examiner notes there is no definition of how far a “side” of the platform extends before it becomes the other side of the platform); and 
a hole (160) having a first end communicating with the pressure side pocket (Figure 3A shows the first end of the hole on the right connects to the pressure side pocket 164) and having a second end communicating with the pressure side wall (Figure 3A shows the second end of the hole on the left is in the pressure side wall 146).  
Regarding claims 7, 9 and 19, Lewis discloses wherein said second end is elongated (Figure 3A shows the cooling hole at an angle to the pressure side wall and thus the second end is not a perfect circle, i.e. elongated).  
Regarding claims 8, 10 and 20, Lewis discloses wherein said first end is elongated (Figure 3A shows the cooling hole at an angle to the pressure side pocket and thus the second end is not a perfect circle, i.e. elongated).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0306058) in view of Lee et al. (US 7,244,101).
Regarding claim 2 and 12, Lewis discloses wherein the hole extending along a direction defining an angle relative to the pressure side wall (paragraph 42).
Lewis is silent on said angle being between 5 and 30 degrees.  
Lee teaches said angle being between 5 and 30 degrees (paragraph 41 describes that film cooling holes are provided at an angle of 15 degrees with respect to the wall they extend through).
Therefore it would have been obvious to one having ordinary skill in the art to modify Lewis’s invention to include said angle being between 5 and 30 degrees in order to provide a thermally insulating layer of air as suggested and taught by Lee in paragraph 41.  
Regarding claim 3 and 13, Lewis in view of Lee teach the invention as claimed and described above.  Lewis further teaches wherein said second end is elongated (Figure 3A shows the cooling hole at an angle to the pressure side wall and thus the second end is not a perfect circle, i.e. elongated).  
Regarding claim 4 and 14, Lewis in view of Lee teach the invention as claimed and described above.  Lewis further teaches wherein said first end is elongated (Figure 3A shows the cooling hole at an angle to the pressure side pocket and thus the second end is not a perfect circle, i.e. elongated).   
Regarding claim 5, Lewis in view of Lee teach the invention as claimed and described above.  Lewis further teaches wherein a radially inwardly extending extension (Annotated figure 3A, extension) extends from a radially inner face of said platform (Annotated figure 3A, platform face), and to define a space (the extension defines a space below the extension and a space above the extension, see figure 2), and said second end being spaced toward said trailing edge end wall relative to said radially inwardly extending extension (Figure 3A shows the second end being spaced between the extension and the trailing edge end wall 142).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0306058) in view of Lee et al. (US 7,244,101), and further in view of Zelesky et al. (US 2014/0000282).
Regarding claim 15, Lewis in view of Lee teach the invention as claimed and described above.  Lewis further teaches wherein a radially inwardly extending extension (Annotated figure 3A, extension) extends from a radially inner face of said platform (Annotated figure 3A, platform face), and to define a blade space (the extension defines a space below the extension and a space above the extension, see figure 2), and said second end being spaced toward said trailing edge end wall relative to said radially inwardly extending extension (Figure 3A shows the second end being spaced between the extension and the trailing edge end wall 142) and wherein a vane (Figure 2, right vane 102) is positioned downstream of said at least one turbine blade (Figure 2) and said vane having a vane extension (Annotated figure 2, in circle) extending in an upstream direction (Figure 2 shows the vane extension extends upstream with respect to the core flow C). 
Lewis is silent on the vane extension fitting within the blade space defined between said radially inwardly extending extension and said radially inner face of said platform.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s invention to include the vane extension fitting within the blade space defined between said radially inwardly extending extension and said radially inner face of said platform in order to provide better sealing between the core gas flow and the disk space by interleaving the vane extension and the blade extensions as taught by Zelesky in paragraph 47.

    PNG
    media_image2.png
    1006
    738
    media_image2.png
    Greyscale

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0306058) in view of Zelesky et al. (US 2014/0000282).
Regarding claim 16, Lewis discloses wherein a radially inwardly extending extension (Annotated figure 3A, extension) extends from a radially inner face of said platform (Annotated figure 3A, platform face), and to define a space (the extension defines a space below the extension and a space above the extension, see figure 2), and said second end being spaced toward said trailing edge end wall relative to said radially inwardly extending extension (Figure 3A shows the second end being spaced between the extension and the trailing edge end wall 142) and wherein a vane (Figure 2, right vane 102) is positioned downstream of said at least one turbine blade (Figure 2) and said vane having an extension (Annotated figure 2, in circle) extending in an upstream direction (Figure 2 shows the vane extension extends upstream with respect to the core flow C). 
Lewis is silent on the vane extension fitting within a space defined between said extension and said radially inner surface of said platform.  
Zelesky teaches wherein a vane (Figure 2, 62) is positioned downstream of at least one turbine blade (78) and said vane having an extension (58) extending in an upstream direction (Figure 2 shows the vane extension extends upstream with respect to core flow C) to fit within a space (94) defined between said extension (see 112 section above.  For purposes of examination this is assumed to refer to the radially inwardly extending extension, which is just below 94 in figure 2) and a radially inner surface of a platform (76).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s invention to include the vane extension fitting within a space defined between said extension and said radially inner surface of 
Regarding claim 17, Lewis in view of Zelesky teach the invention as claimed and described above.  Lewis further teaches wherein said second end is elongated (Figure 3A shows the cooling hole at an angle to the pressure side wall and thus the second end is not a perfect circle, i.e. elongated).  
Regarding claim 18, Lewis in view of Zelesky teach the invention as claimed and described above.  Lewis further teaches wherein said first end is elongated (Figure 3A shows the cooling hole at an angle to the pressure side pocket and thus the second end is not a perfect circle, i.e. elongated).   
Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
Applicant has overcome all 112 rejections except those regarding claim 16.  Examiner notes that should Applicant amend claim 16 in the same manner as Applicant has amended claim 15 in this response, the 112 rejections would be overcome.
Applicant argues that Lewis’s pocket is on the suction side, not the pressure side as required by claims 1 and 11.  Examiner notes that a “side” does not have a specific extent, so it is not clear at what point the when traversing the platform it switches from a pressure side to a suction side.  Lewis’s pocket extends from the suction side wall towards the pressure side wall and can reasonably be stated to start on the suction side and extend into the pressure side.  
Applicant argues that the angle of Lewis’s hole is about 60 degrees and “if the angle of the holes 160  were 15 degrees it would not appear to be able to reach the pressure side wall of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741